           Case 5:20-cv-02164-GW-KK Document 21 Filed 12/02/20 Page 1 of 5 Page ID #:128
Name and address:
          Christina R. Spiezia, State Bar No. 315145
            Gordon Rees Scully Mansukhani, LLP
          5 Park Plaza, Suite 1100, Irvine, CA 92614
                  Telephone: (949) 255-6968


                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
WESTERN RIVERSIDE COUNCIL OF GOVERNMENTS, a
                                                                         CASE NUMBER
California Joint Powers Authority,
                                     Plaintiff(s),                                            5:20-cv-02164 GW (KKx)

                 v.
NATIONAL UNION FIRE INSURANCE COMPANY OF                                    APPLICATION OF NON-RESIDENT ATTORNEY
PITTSBURGH, PA. and DOES 1 through 50, inclusive,                                 TO APPEAR IN A SPECIFIC CASE
                                              Defendant(s),                              PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Todd, Iga W.
Applicant's Name (Last Name, First Name & Middle Initial)                                        check here if federal government attorney
Gordon Rees Scully Mansukhani LLP
Firm/Agency Name
One North Franklin                                                    (312) 980-6794                         (312) 565-6511
Suite 800                                                             Telephone Number                       Fax Number
Street Address
Chicago, IL 60606                                                                                itodd@grsm.com
City, State, Zip Code                                                                              E-mail Address

I have been retained to represent the following parties:
National Union Fire Insurance Company of Pittsburgh, Pa                   Plaintiff(s)    Defendant(s)      Other:
                                                                          Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                          Date of Admission           Active Member in Good Standing? (if not, please explain)
Supreme Court of Illinois                                   11/5/2015             Yes
Supreme Court of Wisconsin                                   6/2/2015             Yes
U.S. District Court, Northern District of IL               10/03/2016             Yes

G-64 (09/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 1 of 3
Case 5:20-cv-02164-GW-KK Document 21 Filed 12/02/20 Page 2 of 5 Page ID #:129
Case 5:20-cv-02164-GW-KK Document 21 Filed 12/02/20 Page 3 of 5 Page ID #:130
Case 5:20-cv-02164-GW-KK Document 21 Filed 12/02/20 Page 4 of 5 Page ID #:131
Case 5:20-cv-02164-GW-KK Document 21 Filed 12/02/20 Page 5 of 5 Page ID #:132
